DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 18, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-8, filed May 18, 2022, with respect to the rejection of Claims 1-16 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-16 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on May 18, 2022 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Kano et al. (US 2019/0036702), Hunt et al. (US 2018/0158034), Watanabe et al. (US 2018/0323964), Ford et al. (US 2016/0260171), Davis (US 2016/0342989) and Ronca (US 2015/0363772).

Prior art reference Kano is directed to a node device and a computer program for a private node/public node, in particular to a network mechanism that takes in transactions in each of which information regarding a transaction is described into a distributed database after forming a block from the transactions. Kano provides a solution which achieves reliability of recording as well as expanding the fields of application in a network wherein transactions for which transaction information is noted are divided into blocks and imported into a distributed database. Nodes of the network are composed and classified as public nodes and private nodes. The public nodes fulfil the role of generating a transaction to be recorded. Processing for recording to the distributed database thereafter is carried out through the cooperation of private nodes. Transaction generation is allowed on a broad basis for the public nodes, which may include unreliable nodes, while processing for recording to the distributed database is restricted to the reliable private nodes (Kano Abstract; Figure 1, 2, 5 and 6; Paragraph [0029 and 0050-0060]).
Prior art reference Hunt is directed to dynamic reordering of blockchain transactions to optimize performance and scalability. A blockchain may include various transactions which are identified and which require processing. The order of processing such transactions may be optimized by examining content of the transactions. One example method of operation may comprise one or more of receiving an ordered set of proposed transactions intended for inclusion in a blockchain block, creating a lattice structure containing the proposed transactions for the blockchain block, the lattice structure comprising a top and a bottom and a plurality of nodes representing the proposed transactions, determining an order of execution of the proposed transactions for the blockchain block via the lattice structure, and processing the proposed transactions in the lattice structure in parallel based on a configuration of the lattice structure (Hunt Abstract; Figure 1; Paragraph [0001-0006 and 0023-0028]).
Prior art reference Watanabe is directed to a block chain generation apparatus and method. The block-chain data of digital virtual currency is generated safely and reliably. The reliability of the information exchanged among participants is ensured, and the soundness of block chain is maintained. The attack by malicious participant is avoided. The malicious producer which connects and attacks a block is avoided (Watanbe Abstract; Paragraph [0010-0023, 0051-0071 and 0106]).
Prior art reference Ford is directed to a system and method for a commodity contracts market using a secure distributed transaction ledger. Ford provides systems and methods that solved the problems of how to participate in a marketplace exchange without using a centralized intermediary. In embodiments, a secure distributed transaction ledger may be used as an integration framework that supports communications between parties, the transfer of funds from one party to another party, and the ability to for the provisioning or transfer of deliverables by a seller to a buyer or for the benefit of a buyer. In embodiments, a buyer, a seller, and an escrow entity have defined functions that facilitate transactions and help build in more trust into the marketplace (Ford Abstract; Figure 1; Paragraph [0042-0076]).
Prior art reference Davis is directed to a method and system for processing blockchain-based transactions on existing payment networks. A method for authorizing a blockchain-based transaction includes: receiving a transaction request, the request including a network identifier associated with a blockchain network, a transaction amount, and one of: a public key and an address identifier; generating an address identifier using at least the public key included in the received transaction request and one or more hashing algorithms if the received transaction request does not include an address identifier; generating a transaction message, the message including a first data element configured to store a transaction amount and a second data element reserved for private use, and the first data element includes a zero value and the second data element includes at least (i) the network identifier or an encoded value based on the network identifier, (ii) the address identifier, and (iii) the transaction amount; and transmitting the transaction message to a financial institution using a payment network (Davis Abstract; Figure 1 and 4; Paragraph [0075-0077]).
Prior art reference Ronca is directed to a cryptocurrency online value storage system. A system may include a memory and processor. The processor may be configured to receive an electronic request to store a private key associated with a cryptocurrency. The processor may also be configured to generate a first vault key based at least in part upon the private key and generate a second vault key based at least in part upon the private key. The processor may also be able to facilitate the storage of the first vault key at a first data center and facilitate the storage of the second vault key at a second data center (Ronca Abstract; Figure 1, 2 and 13; Paragraph [0001-0010, 0059-0064 and 0202-0208]).

The prior art of record fail to disclose alone or in any reasonable combination, as required by the independent claims, “…a first node configured to send a transaction validation request for a first type transaction using a peer-to-peer (P2P) network; and a second node, configured to validate the first type transaction in response to the transaction validation request from the first node, and further configured to inform the first node of an approval of the first type transaction using a P2P network in response to the validation, wherein the first node sends a notification message indicating completion of the first type transaction to a third node using a P2P network in response to the approval, the first node, the second node and the third node each being configured to be dynamically assignable different functions for the first type transaction, the different functions of the first, second and third nodes being executable in parallel, and the first node being configured to broadcast information that does not include a virtual currency to the second node and the third node in the blockchain network, the second node is implemented with a server managing an account of a user, and the blockchain includes a fourth node, in charge of a validation of a second type transaction different from the first type transaction handled by the second node.”
None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414